Name: Commission Regulation (EC) No 1585/95 of 30 June 1995 amending Regulation (EEC) No 1725/79 on the rules for granting aid to skimmed milk processed into compound feedingstuffs and skimmed-milk powder intended for feed for calves
 Type: Regulation
 Subject Matter: agricultural activity;  cooperation policy;  economic policy;  means of agricultural production;  processed agricultural produce
 Date Published: nan

 1 . 7 . 95 1 EN | Official Journal of the European Communities No L 150/83 COMMISSION REGULATION (EC) No 1585/95 of 30 June 1995 amending Regulation (EEC) No 1725/79 on the rules for granting aid to skimmed milk processed into compound feedingstuffs and skimmed-milk powder intended for feed for calves Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products. HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products ('), as last amended by Regula ­ tion (EC) No 1 538/95 (2), and in particular Article 10 (3) thereof, Whereas, pursuant to Article 4 ( 1 ) of Commission Regula ­ tion (EEC) No 1 725/79 (3), as last amended by Regulation (EC) No 3337/94 (4), the granting of aid for skimmed-milk powder processed into compound feedingstuffs is condi ­ tional upon the requirement that the latter contain not less than 50 kg of powder per 100 kg of the finished product ; Whereas paragraph la of that Article lays down, however, that the said minimum quantity shall be fixed at 35 kilo ­ grams for the period 1 February 1993 to 30 June 1995 ; whereas the trend on the market in skimmed-milk powder justifies maintaining this derogation until 31 December 1995 : Article 1 In Article 4 ( la) of Regulation (EEC) No 1725/79, the words 'between 1 February 1993 and 30 June 1995' are replaced by 'between 1 February 1993 and 31 December 1995'. Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. It shall apply from 1 July 1995 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 30 June 1995. For the Commission Franz FISCHLER Member of the Commission (') OJ No L 148 , 28 . 6. 1968 , p. 13. (2) OJ No L 148 , 30. 6. 1995 . (3) OJ No L 199, 7. 8 . 1979, p. 1 . 4 OJ No L 350 , 31 . 12. 1994, p. 66.